Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  February 17, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  149230(84)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  JAMES R. HOLTON and NANCY M. HOLTON,                                                      David F. Viviano
                                                                                        Richard H. Bernstein,
            Plaintiffs-Appellants/                                                                      Justices
            Cross-Appellees,
                                                             SC: 149230
  v                                                          COA: 308454
                                                             Oakland CC: 2011-121522-CH
  CAROLE L. WARD,
             Defendant-Appellee/
             Cross-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Lake & Stream
  Associations, Inc., to participate as amicus curiae is GRANTED. The amicus brief
  submitted by that organization on February 10, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 17, 2015